DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020, 07/30/2020, 12/21/2020 and 07/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 as being anticipated by Ohashi (U.S. Publication 20180114678).
Regarding claim 1, Ohashi discloses an electromagnet control device (see [0133] the electromagnet controller 50-2, fig. 14 50-2 ) for controlling current flowing through a coil of an electromagnet (see [0136] the electromagnet controller 50-2 comprises a command receiver 60-2, an electric-current determiner 70, a driver 80, a degausser 85, and memory 90. The command receiver 60-2 receives a magnetic flux density command value from the command unit 22-2. The command receiver 60-2 converts the received magnetic flux density command value to a value of electric current flowing through the coil 41-2), which comprises a yoke and the coil (see [0134, 0136]) The electromagnet 40-2 comprises a coil 41-2 and a yoke 42-2, fig. 14 41-2 and 42-2), comprising: 
an instruction value obtaining unit (see fig. 14 via The command receiver 60-2) constructed for obtaining a magnetic flux density instruction value (see [0136] The command receiver 60-2 receives a magnetic flux density command value from the command unit 22-2) corresponding to a target value of a magnetic flux density that is obtained by making current flow through the coil, or obtaining information by which the magnetic flux density instruction value can be specified (see [0133] The electromagnet 40-2 is provided on the outside of and adjacent to the above-described chamber to control the plasma density distribution in the plasma etching device 21-2 created by magnetic field set up by the electromagnet 40-2. Upon receiving a command from the command unit 22-2, the electromagnet controller 50-2 controls 
a current value determining unit  (see fig. 14 (70) also [0137]) for determining, based on the magnetic flux density instruction value, a value of current that is made to flow through the coil (see [0137]The electric-current determiner 70 takes into account the hysteresis of the electromagnet 40-2 to correct the electric current command value I and determine the actual electric current value flowing through the coil 41-2 (also called controlled electric current value I′). This process is based on first, second and third functions 91, 92, and 93); 
a storage unit (see fig. (90)) for storing first, second, and third functions that are based on measured data of hysteresis of the electromagnet (see [0137] These functions are pre-stored in the memory 90); and 
a driver (see fig. 14 (80)) for applying current, that has a step waveform or a ramp waveform (see fig. 16, current ramped up from zero to Imax corresponds to Bmax, see [0141] when the electric current increases in a certain width from zero electric current value to the electric current value (electric current value Imax) corresponding to the maximum value Bmax, also [0138] he driver 80 converts the electric current to a desired waveform, based on the input command, and outputs the desired waveform), to the coil in accordance with the determined value of current (see [0138] The electric-current determiner 70 outputs the determined controlled electric current value I′ to the driver 80. The driver 80 controls electric current supply to the coil 41-2. That is, the driver 80 applies the electric current of input controlled electric current value I′ to the coil 41-2 of the electromagnet 40-2): wherein 

a first process for determining (see fig. 17 showing multiple processes from s110-s230), based on the first function (see [0137] This process is based on first, second and third functions 91 (F1), 92 (F2), and 93 (F3)), a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a demagnetization state (see fig. 16  F1, also [0141] The first function 91 is used to increase the absolute value of magnetic flux density from the degaussed state of the yoke 42-2. The first function line F1 of FIG. 16, corresponding to the first function 91, is defined between the origin and a maximum value Bmax of magnetic flux density. In other words, the illustrated first function line F1 approximates the relationship between the electric current value flowing through the coil 41-2 and the magnetic flux density at measurement point M1 when the electric current increases in a certain width from zero electric current value to the electric current value (electric current value Imax) corresponding to the maximum value Bmax); 
a second process  (see fig. 17 showing multiple processes from s110-s230) for determining, based on the second function (see [0137] This process is based on first, second and third functions 91 (F1), 92 (F2), and 93 (F3)), a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be decreased from that when the yoke is in a first magnetization state (see fig. 16 (F2), and [0142] The second function 92 is used to decrease the absolute value of magnetic flux density from the magnetized state of the yoke 42-2. The second function line F2 of FIG. 16, corresponding to the second function 92, is defined between the maximum value Bmax and a point on the x-axis (zero electric current value). In 
a third process (see fig. 17 showing multiple processes from s110-s230) for determining, based on the third function (see [0137] This process is based on first, second and third functions 91 (F1), 92 (F2), and 93 (F3)), a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a second magnetization state (see fig. 16 (F3) also [0143] The third function 93 is used to increase the absolute value of magnetic flux density form the magnetized state of the yoke 42-2. The third function line F3 of FIG. 16, corresponding to the third function 93, is defined between a point on the x-axis (zero electric current value) and the maximum value Bmax. The illustrated third function line F3 approximates the relationship between the electric current value flowing through the coil 41-2 and the magnetic flux density measured at measurement point M1 when a decrease in electric current from the electric current value corresponding to the maximum value Bmax to zero electric current value is followed again by an increase in electric current to the electric current value corresponding to the maximum value Bmax in a certain width); 
a fourth process (see fig. 17 showing multiple processes from s110-s230) for expanding or reducing the second function by use of a first scaling ratio for transforming it to a fourth function (see fig. 20, F2’ from F2, also [0155] The electric current correction amount I.sub.c3 is so determined so that the controlled electric current value I′3 lies on the second function transform line F2′. In other words, the second function 92 is used after it is transformed to 
a fifth process (see fig. 17 showing multiple processes from s110-s230, see fig. 23 transformation to F3’’) for expanding or reducing the third function by use of a second scaling ratio for transforming it to a fifth function (see [0161] the third function 93 is used after it is transformed to obtain such a result. This transformation of the second function 93 can be made by multiplying at least one of the terms of the third function by a predetermined coefficient. In the case that the third function 93 is defined for each segment, as in this embodiment, the segments are also contracted), and determining, based on the fifth function obtained after above transformation, a value of current (see fig. 14 I’) that is made to flow through the coil (see fig. 15 (41-2)), in the case that the magnetic flux density is to be increased from that when the yoke (see fig. 15 (41-2)) is in a fourth magnetization state (see [0163] as the magnetic flux 
the current value determining unit  (see fig. 14 via (70)) is constructed to 
determine, in the fourth process (see fig. 17 showing multiple processes from s110-s230, see fig. 20 transformation to F2’), the first scaling ratio (see fig. 20, transformation form F2 – F2’) in such a manner that the second function fits measured data that are obtained in advance (see [0140] The function lines F1 to F3 are approximated by a result of actual measurement of a hysteresis property of the electromagnet 40-2 made in advance. The first, second, and third functions 91, 92, and 93 are so approximated as to obtain a determined electric current value on the function lines F1 to F3 as the controlled electric current value I′) by decreasing the magnetic flux density from that in the third magnetization state (see [0157] as the magnetic flux density command value being input continues to decrease, the controlled electric current value I′ is determined as a value corresponding to a point on the second function transform line F2′ (or the second function transform line F2″), using the same function (the above-described transformed second function 92). Whether the magnetic flux density command value being input continues to decrease from the magnetized state can be determined by reference to the function flag); and 

Regarding claim 2, Ohashi further discloses wherein a step width of current having the step waveform is set in such a manner that a step width, that is obtained by converting the above step width to magnetic flux, is equal or close to an interval of magnetic flux densities at the time when the measured data of hysteresis of the electromagnet are obtained (see fig. 16 and [0141] proportional effect of increase in width of electric current on magnetic field “The first function 91 is used to increase the absolute value of magnetic flux density from the degaussed state of the yoke 42-2. The first function line F1 of FIG. 16, corresponding to the first function 91, is defined between the origin and a maximum value Bmax of magnetic flux density. In other words, the illustrated first function line F1 approximates the relationship between the electric current value flowing through the coil 41-2 and the magnetic flux density at measurement point M1 when the electric current increases in a certain width from zero electric current value to the electric current value (electric current value Imax) corresponding to the maximum value Bmax”).
Regarding claim 3, Ohashi further discloses wherein the first function, the second function, and the third function are functions representing relationship between magnetic flux density and current (see fig. 16 , and [0139] first, second, and third function lines F1, F2, and F3 conceptually represent a relationship between electric current and magnetic flux density).
Regarding claim 4, Ohashi further discloses an electromagnet system comprising: the electromagnet control device according to Claim 1, and the electromagnet (see fig. 14, 


    PNG
    media_image1.png
    480
    529
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    603
    508
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    599
    448
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    326
    493
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    330
    468
    media_image5.png
    Greyscale

Examiner Notes
5. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations

respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagaseki (U.S. Patent 9390943) discloses a substrate processing apparatus generates an electric field in a processing space between a lower electrode to which a high frequency power is supplied and an upper electrode facing the lower electrode and performs plasma processing on a substrate mounted on the lower electrode by using a plasma generated by the electric field.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858